Case 9:18-cv-81258-DMM Document 259 Entered on FLSD Docket 02/24/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                      Case No. 9:18-cv-81258-MIDDLEBROOKS/BRANNON


   JUDITH MARILYN DONOFF, on Behalf of                CLASS ACTION
   Herself and All Others Similarly Situated,

                                Plaintiff,
          vs.

   DELTA AIR LINES, INC.,

                           Defendant.
   ____________________________________/

     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO STRIKE SUMMARY
                           JUDGMENT EVIDENCE

          Plaintiff Walter Cappillo (“Plaintiff”) respectfully submits this response to Defendant

   Delta Air Lines, Inc.’s motion to strike summary judgment evidence. ECF No. 248.

                                             ARGUMENT

          Delta’s own documents, and the testimony of its witnesses, directly rebut its summary

   judgment arguments, so Delta asks this Court to strike the evidence and not consider it when

   adjudicating Delta’s summary judgment motion. However, motions to strike summary judgment

   evidence are inappropriate under Fed. R. Civ. P. 56. Phillips v. Mindray DS USA, Inc., No. 2:18-

   CV-359-AKK, 2019 WL 4393032, at *4 (N.D. Ala. Sept. 13, 2019) (“Motions to strike summary

   judgment evidence are no longer appropriate”); Campbell v. Shinseki, 546 Fed. Appx. 874, 879

   (11th Cir. 2013) (“The plain meaning of [amended Rule 56(c)(2) ] show[s] that objecting to the

   admissibility of evidence supporting a summary judgment motion is now a part of summary

   judgment procedure, rather than a separate motion to be handled preliminarily....”); Carlisle v.

   Nat'l Commercial Servs., Inc., No. 1:14-CV-515-TWT-LTW, 2016 WL 4544368, at *2 (N.D. Ga.
                                                  1
Case 9:18-cv-81258-DMM Document 259 Entered on FLSD Docket 02/24/2020 Page 2 of 5




   July 22, 2016) (“because a Motion to Strike is not the appropriate vehicle for challenging the

   consideration of evidence in support of a Motion for Summary Judgment, Plaintiff's Motion to

   Strike will be treated as objections to evidence.”); Claridy v. The City of Lake City, No. 3:13-CV-

   558-J-39PDB, 2014 WL 12656605, at *1 (M.D. Fla. Oct. 24, 2014) (“As a threshold matter, a

   motion to strike is not the appropriate vehicle for challenging the admissibility of evidence

   submitted in connection with a motion for summary judgment.”).

          To the extent Delta is claiming Plaintiff’s evidence would be inadmissible at trial, the

   argument fails. In fact, in making the argument, Delta demonstrates perfectly how it is impossible

   for the Court to grant its summary judgment motion. For example, Delta disputes (ECF No. 248

   at 2, fn2) that it is being paid a 50% commission on “each insurance policy sold,” when the

   document Plaintiff cites for that proposition says exactly that (and came from Delta’s own

   document production). The suggestion that Delta’s own documents are inadmissible has no basis

   in law or fact, it is simply an attempt by Delta to have this Court overlook or ignore the record

   evidence. Delta’s documents are self-authenticating, and Delta cannot avoid the admissions

   therein in an attempt to win summary judgment. “Documents produced during discovery are

   deemed authentic when offered by a party opponent.” Slone v. Judd, No. 8:09-CV-1175-T-

   27TGW, 2011 WL 1124618, at *2 (M.D. Fla. Mar. 25, 2011). Delta’s documents reveal a hidden,

   per policy retention of half of Plaintiff’s insurance premium payments, and that Delta’s margin of

   profit on this program is 100%. These admissions are dispositive and require denial of Defendant’s

   summary judgment motion.

          Delta’s hearsay arguments fare no better, as Defendant ignores the plain terms of Fed. R.

   Evid. 613 and 806. While Delta may not like the fact that its own declarant Daniel Roth, previously

   authored a report stating that the hidden commissions paid to airlines like Delta have a “direct


                                                   2
Case 9:18-cv-81258-DMM Document 259 Entered on FLSD Docket 02/24/2020 Page 3 of 5




   impact” on the price that consumers pay for a policy, Plaintiff is fully entitled to impeach Mr. Roth

   with this statement. There is no hearsay issue. “[T]he declarant’s credibility may be attacked, and

   then supported, by any evidence that would be admissible for those purposes if the declarant had

   testified as a witness. The court may admit evidence of the declarant's inconsistent statement or

   conduct, regardless of when it occurred or whether the declarant had an opportunity to explain or

   deny it.” Fed. R. Evid. 806. To put it simply, the law does not allow Delta to immunize its out-of-

   court declarants from cross-examination, and again, Delta’s entire argument on evidentiary issues

   establishes that summary judgment is inappropriate here. It is for the jury, not this Court, to weigh

   the evidence and the credibility of witnesses.

                                            CONCLUSION

          Plaintiff respectfully requests that the Court deny the motion to strike summary judgment

   evidence.

   Dated: February 24, 2020                         Respectfully submitted,

                                                    s/ Alec H. Schultz
                                                    Scott B. Cosgrove
                                                     Fla. Bar No. 161365
                                                    Alec H. Schultz
                                                     Florida Bar No. 35022
                                                    John R. Byrne
                                                     Florida Bar No. 126294
                                                    LEÓN COSGROVE, LLP
                                                    255 Alhambra Circle, Suite 800
                                                    Coral Gables, Florida 33134
                                                    Telephone: 305.740.1986
                                                    Facsimile: 305.437.8158
                                                    Email: scosgrove@leoncosgrove.com
                                                    Email: aschultz@leoncosgrove.com
                                                    Email: jbyrne@leoncosgrove.com
                                                    Counsel for Plaintiff


                                                    Paul J. Geller, Esq.
                                                     Florida Bar No. 984795

                                                      3
Case 9:18-cv-81258-DMM Document 259 Entered on FLSD Docket 02/24/2020 Page 4 of 5




                                     Stuart A. Davidson, Esq.
                                      Florida Bar No. 84824
                                     Jason H. Alperstein, Esq.
                                      Florida Bar No. 64205
                                     Christopher C. Gold, Esq.
                                      Florida Bar No. 088733
                                     Bradley M. Beall, Esq.
                                      Florida Bar No. 1010635
                                     ROBBINS GELLER RUDMAN & DOWD LLP
                                     120 East Palmetto Park Road, Suite 500
                                     Boca Raton, Florida 33432
                                     Email: pgeller@rgrdlaw.com
                                     Email: sdavidson@rgrdlaw.com
                                     Email: jalperstein@rgrdlaw.com
                                     Email: cgold@rgrdlaw.com
                                     Email: bbeall@rgrdlaw.com
                                     Counsel for Plaintiff




                                        4
Case 9:18-cv-81258-DMM Document 259 Entered on FLSD Docket 02/24/2020 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          I certify that on February 24, 2020, I electronically filed the foregoing with the Clerk of

   Court using CM/ECF system which in turn will serve a copy by email to all counsel of record.

    Lazaro Fernandez, Jr., Esq.                        Gayle I. Jenkins, Esq.
    Denise B. Crockett, Esq.                           WINSTON & STRAWN LLP
    STACK FERNANDEZ & HARRIS, P.A.                     333 South Grand Avenue, 38th Floor
    1001 Brickell Bay Drive, Suite 2650                Los Angeles, CA 90071-1543
    Miami, Florida 33131                               Tel: (213) 615-1863
    Tel: (305) 371-0001                                Email: gjenkins@winston.com
    Email: lfernandez@stackfernandez.com               Email: rsalyer@winston.com
    Email: dcrockett@stackfernandez.com                Email: docketla@winston.com
    Email: gmartich@stackfernandez.com                 Attorneys for Defendant, Delta Air Lines
    Email: mwolf@stackfernandez.com
    Attorneys for Defendant, Delta Air Lines

    David L. Balser, Esq.
    Julia C. Barrett, Esq.
    Katherine P. Nobles, Esq.
    Edward Bedard, Esq.
    KING & SPALDING LLP
    1180 Peachtree Street, NE, Suite 1600
    Atlanta, Georgia 30309
    Email: dbalser@kslaw.com
    Email: jbarrett@kslaw.com
    Email: pnobles@kslaw.com
    Email: ebedard@kslaw.com
    Attorneys for Defendant, Delta Air Lines


                                                       /s/ Alec H. Schultz
                                                         Alec H. Schultz




                                                   5
